Citation Nr: 0325120	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-13 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUE

Entitlement to compensation under the provisions of title 38, 
United States Code, Section 1151, for residuals of Hepatitis 
C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating determination of the 
Department of Veterans affairs (VA) Regional office (RO) in 
Montgomery, Alabama.  

During the course of this appeal, the veteran moved to 
Louisiana. As such, the New Orleans RO is listed on the title 
page of this decision.  


FINDINGS OF FACT

1.  The veteran's current Hepatitis C is unrelated to the 
June 1974 surgery.

2.  There is no credible evidence that the veteran received a 
transfusion of blood from VA.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for residuals of Hepatitis C 
resulting from a June 1974 surgery have not been met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the May 1998 and March 
1999 rating determinations, the April 2000 SOC, and the March 
2003 SSOC, informed the appellant of the information and 
evidence needed to substantiate this claim.  Furthermore, in 
a January 2003 letter, the RO informed the veteran of the 
VCAA.  It specifically notified the veteran of what the 
evidence had to show to establish entitlement, what risk 
factors of Hepatitis C applied to the veteran, VA's duty to 
assist him in obtaining evidence about his claim, when and 
where information needed to be sent, and where to contact VA 
if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded a VA 
examination during the course of the appeal.  VA has met all 
VCAA duties.

Title 38, U.S.C. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, 
medical or surgical treatment, or examination, compensation 
shall be awarded in the same manner as if such disability 
were service connected.  See also 38 C.F.R. § 3.800.  
Amendments to 38 U.S.C.A. § 1151 require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97, 63 Fed. Reg. 31263 (1998).  Therefore, as the veteran's 
claim was received on October 2, 1997, this claim must be 
decided under the current, post-October 1, 1997 version of 
38 U.S.C.A. § 1151.

For compensation under 38 U.S.C.A. § 1151, the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, or 
examination, and not be merely coincidental therewith.  In 
the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2).

The veteran maintains that he developed Hepatitis C as a 
result of surgery performed in June 1974.

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was hospitalized at the Lexington, 
Kentucky, VA Medical Center from June 5, 1974, until June 14, 
1974.  The veteran was hospitalized at that time for 
mandibular progathism and maxillary constriction.  Operations 
performed while the veteran was hospitalized included a 
LeForte I type osteotomy of the maxilla and a mandibular 
ramus osteotomy.  At the time of his discharge on June 14, 
1974, the veteran's condition was described as good.  

In his March 1999 notice of disagreement, the veteran 
indicated that he knew that the surgery was the source of the 
infection due to a series of events leading up to his current 
condition.  He noted that a few months after surgery he began 
having flu-like symptoms with associated joint pain 
culminating on December 16, 1974, when he was hospitalized at 
the local VA in Huntington, West Virginia.  He reported that 
he had no idea what was wrong with him and that the doctor 
did not know either.  He stated that his joint pain was so 
severe that it hurt to move his extremities, almost as if he 
had no circulation.  He noted that after a short time in the 
hospital he developed chills and began to profusely sweat.  
He stated that he was released the next day and was unsure of 
the diagnosis, if any.  

The veteran also reported that while attending the University 
of Alabama in 1980 he came down with the same symptoms.  He 
was admitted to the Birmingham VA Hospital with the same type 
of symptoms, with a lack of feeling of circulation in his 
extremities.  There was no way to properly diagnose his 
condition and he was released again after developing chills 
and sweating profusely.  

He indicated that this had happened many times since but no 
one was sure why and he did not bother going to the hospital.  
He stated that the frequency of these flare-ups was now on an 
almost weekly basis.  He reported that it now affected almost 
all aspects of his life.  

In his June 2000 substantive appeal, the veteran indicated 
that he had received 600 cc international units of blood on 
June 10, 1974.  He noted that physical symptoms of Hepatitis 
C included fever and pain in the joints.  He stated that he 
was hospitalized in December 1974, six months after the 
transfusion with symptoms of fever and joint pain.  The 
veteran further noted that symptoms could take 20-30 years 
after infection to manifest themselves.  He stated that he 
had been diagnosed with Hepatitis C in 1998, 24 years after 
his transfusion.  He also noted that an estimated 3 million 
people had Hepatitis C and that 10 to 20 percent of veterans 
had Hepatitis C.  The veteran also submitted several 
treatises about Hepatitis C.  

In December 2002, the veteran was afforded a VA examination.  
Blood tests revealed a positive HCV antibody with no 
elevation of liver enzyme.  The examiner indicated that from 
this test, it was highly likely that the veteran had 
Hepatitis C.  

The examiner further noted that an extensive review of the 
veteran's C file showed no evidence of blood transfusion 
during his surgical procedure nor during recovery from his 
surgical procedure in June 1974.  He stated that there was a 
progress note from the surgery that indicated that that the 
veteran had  received 600 cc of intravenous fluids but there 
was no mention of a blood transfusion.  Based upon the 
evidence recorded in the file, it was the examiner's opinion 
that the veteran's Hepatitis C was not associated with the 
surgery in 1974.  

Compensation under 38 U.S.C.A. § 1151 is not warranted.  The 
Board notes that the veteran has continuously expressed his 
belief that his current Hepatitis C is as a result of 
mandibular surgery performed in June 1974.  While the veteran 
is competent to report symptomatology he has experienced, 
without medical expertise or training, he is not competent to 
offer a medical opinion that his current Hepatitis C is 
related to the June 1974 surgery.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions). 

The Board also notes that the veteran submitted numerous 
articles concerning Hepatitis C in support of his claim.  
However, a veteran's lay opinion, coupled with reliance on 
medical treatises, is insufficient to satisfy the medical 
nexus requirements.  Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Moreover, the November 2002 VA examiner, indicated 
that the veteran's Hepatitis C was not associated with the 
surgery in 1974.  

In sum, there is a conflict in the evidence.  The veteran has 
reported that he received a transfusion from the VA and that 
is the basis of his infection.  However, the contemporaneous 
records do not reflect that he received blood, and a more 
recent review by a medical professional establishes that 
there is no corroboration that he received a transfusion.  
Neither the operative report nor the reports of 
administration of intravenous fluid establish that he 
received blood.  The preponderance of the evidence 
establishes that he did not receive a transfusion and that 
his infection is unrelated to VA treatment.

The Board is placing greater emphasis on the opinion rendered 
by the November 2002 VA examiner in denying the veteran's 
claim as his opinion was based upon an examination of the 
veteran and a thorough review of the claims folder.  As such, 
the claim for compensation pursuant to 38 U.S.C.A. § 1151 
must be denied and there is no doubt to be resolved.


ORDER

Entitlement to compensation under the provisions of title 38, 
United States Code, Section 1151, for residuals of Hepatitis 
C is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



